UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 26, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-209 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of Registrant as specified in its charter) Virginia 54-0135270 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3525 Fairystone Park Highway Bassett, Virginia 24055 (Address of principal executive offices) (Zip Code) (276) 629-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated Filer Accelerated Filer X _Non-accelerated Filer _ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X At June 30, 2012, 11,206,179shares of common stock of the Registrant were outstanding. 1 of 54 BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES TABLE OF CONTENTS ITEM PAGE PART I - FINANCIAL INFORMATION 1. Condensed Consolidated Financial Statements as of May 26, 2012 (unaudited) and November 26, 2011 and for the periods ended May 26, 2012 (unaudited) and May 28, 2011 (unaudited) Condensed Consolidated Statements of Income and Retained Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 3. Quantitative and Qualitative Disclosures About Market Risk 46 4. Controls and Procedures 46 PART II - OTHER INFORMATION 1. Legal Proceedings 48 1A. Risk Factors 48 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 3. Defaults Upon Senior Securities 48 6. Exhibits 49 2 of 54 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS FOR THE PERIODS ENDED MAY 26, 2, 2011 – UNAUDITED (In thousands except per share data) Quarter Ended Six Months Ended May 26, 2012 May 28, 2011 May 26, 2012 May 28, 2011 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses excluding bad debt and notes receivable valuation charges Bad debt and notes receivable valuation charges Licensee debt cancellation charges - - Restructuring and asset impairment charges Lease exit costs Income (loss) from operations ) ) Gain on sale of affiliate - - Income from Continued Dumping & Subsidy Offset Act - - Other loss, net ) Income before income taxes Income tax expense Net income $ Retained earnings-beginning of period Purchase and retirement of common stock ) - ) - Cash dividends ) Retained earnings-end of period $ Basic earnings per share $ Diluted earnings per share $ Dividends per share $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 3 of 54 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MAY 26, 2, 2011 (In thousands) (Unaudited) Assets May 26, November 26, 2011 Current assets Cash and cash equivalents $ $ Accounts receivable, net Marketable securities Inventories Other current assets Total current assets Property and equipment Cost Less accumulated depreciation Property and equipment, net Investments - Retail real estate Notes receivable, net Other Total long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Accrued compensation and benefits Customer deposits Dividends payable Other accrued liabilities Current portion of real estate notes payable Total current liabilities Long-term liabilities Post employment benefit obligations Real estate notes payable Other long-term liabilities Total long-term liabilities Stockholders’ equity Common stock Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 4 of 54 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED MAY 26, 2, 2011 – UNAUDITED (In thousands) Six Months Ended May 26, 2012 May 28, 2011 Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Equity in undistributed income of investments and unconsolidated affiliated companies ) ) Provision for restructuring and asset impairment charges Non-cash portion of lease exit costs Licensee debt cancelation charges - Provision for lease and loan guarantees Bad debt and notes receivable valuation charges Gain on mortgage settlements - ) Gain on sale of affilate - ) Other than temporary impairment on investments - Impairment and lease exit charges on retail real estate - Other, net ) Changes in operating assets and liabilities Accounts receivable Inventories ) Other current assets ) ) Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) Investing activities: Purchases of property and equipment ) ) Proceeds from sale of affiliate Proceeds from sales of investments Purchases of investments ) ) Dividends from affiliate - Equity contribution to affiliate - ) Other, net 13 Net cash provided by (used in) investing activities ) Financing activities: Repayments of real estate notes payable ) ) Issuance of common stock 88 Repurchases of common stock ) ) Cash dividends ) - Payments on other notes - ) Net cash used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ The accompanying notes to condensed consolidated financial statements are an integral part of the condensed consolidated financial statements. 5 of 54 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIALSTATEMENTS-UNAUDITED MAY 26, 2012 (Dollars in thousands except share and per share data) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States (“GAAP”) for complete financial statements. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. References to “ASC” included hereinafter refer to the Accounting Standards Codification established by the Financial Accounting Standards Board as the source of authoritative GAAP. The condensed consolidated financial statements include the accounts of Bassett Furniture Industries, Incorporated (“Bassett”, “we”, “our”, or the “Company”) and our wholly-owned subsidiaries of which we have operating control. The equity method of accounting is used for our investments in affiliated companies in which we exercise significant influence but do not maintain control. In accordance with ASC Topic 810, we have evaluated our licensees and certain other entities to determine whether they are variable interest entities (“VIEs”) of which we are the primary beneficiary and thus would require consolidation in our financial statements. To date we have concluded that none of our licensees nor any other of our counterparties represent VIEs. 2. Interim Financial Presentation All intercompany accounts and transactions have been eliminated in the condensed consolidated financial statements. The results of operations for the three and six months ended May 26, 2012 are not necessarily indicative of results for the full fiscal year. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended November 26, 2011. We calculate an anticipated effective tax rate for the year based on our annual estimates of pretax income or loss and use that effective tax rate to record our year-to-date income tax provision.Any change in annual projections of pretax income or loss could have a significant impact on our effective tax rate for the respective quarter. Due to the losses incurred prior to fiscal 2011, we were in a cumulative loss position for the preceding three years which is considered significant negative evidence as to whether our deferred tax assets will be realized.While our long-term financial outlook remains positive, we concluded that our ability to rely on our long-term outlook and forecasts as to future taxable income was limited due to uncertainty created by the weight of the negative evidence.As a result, we recorded a valuation allowance on certain of the deferred tax assets.In fiscal 2011, due to the gain recognized on the sale of our interest in International Home Furnishings Center, Inc. (“IHFC”)(see Note 16), we were able to utilize net operating loss carry forwards and credits to significantly offset the taxable gain, resulting in a significant reduction of the valuation allowance. However, as the gain on the sale of IHFC does not represent a source of recurring future taxable income, we continued to carry a valuation allowance against substantially all of our deferred tax assets as of November 26, 2011. For the three and six months ended May 26, 2012, our effective tax rates were 19.2% and 16.2%, respectively. The effective tax rate for the quarter ended May 26, 2012 differs from the blended statutory rate of approximately 38% primarily due to the year-to-date impact of releasing a portion of the valuation allowance against our deferred tax assets. The reduction in the valuation allowance was primarily due to favorable provision-to-return adjustments related to our 2011 Federal income tax return. These adjustments were related to changes in estimates for temporary differences which created additional tax benefit due to the resulting decline in our deferred tax asset balance and a corresponding decline in the valuation allowance. The valuation allowance was also reduced in part due to the recognition of income from the CDSOA (Note 16), which provides a source of taxable income that allows for the realization of a portion of our net deferred tax assets. The favorable impact of reducing our valuation allowance was partially offset by the accrual of penalties and interest associated with certain unrecognized tax benefits. For the six months ended May 26, 2012, the effective rate differs from the blended statutory rate due to the release of a portion of the valuation allowance against our deferred taxes as noted above, as well as the recognition of a tax benefit for a reduction of tax effects on our other comprehensive income, partially offset by the accrual of penalties and interest associated with certain unrecognized tax benefits. For the three and six months ended May 28, 2011, our effective tax rate of approximately 6.8% differed from the blended statutory rate of 38% primarily due to the reversal of the valuation allowance on certain deferred tax assets due to the utilization of net operating loss carryforwards and credits to significantly offset the taxable gain on the sale of IHFC. 6 of 54 PART I – FINANCIAL INFORMATION – CONTINUED ITEM 1. FINANCIAL STATEMENTS BASSETT FURNITURE INDUSTRIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIALSTATEMENTS-UNAUDITED MAY 26, 2012 (Dollars in thousands except share and per share data) 3. Revenue Recognition Revenue is recognized when the risks and rewards of ownership and title to the product have transferred to the buyer. This occurs upon the shipment of goods to independent dealers or, in the case of Company-owned retail stores, upon delivery to the customer. Staff Accounting Bulletin No. 104, Revenue Recognition (“SAB 104”) outlines the four basic criteria for recognizing revenue as follows: (1) persuasive evidence of an arrangement exists, (2) delivery has occurred or services have been rendered, (3) the seller’s price to the buyer is fixed or determinable, and (4) collectability is reasonably assured. SAB 104 further asserts that if collectability of all or a portion of the revenue is not reasonably assured, revenue recognition should be deferred until payment is received.When circumstances indicate that all four criteria will not be met for a particular dealer, we will account for revenue from that dealer on a cost recovery basis, deferring the recognition of revenue and cost of sales until such time as payment is received for a shipment of goods to the dealer. Currently, there are no dealers for whom revenue is being recognized on a cost recovery basis, and there were no reductions of gross accounts receivable related to cost recovery revenue deferrals at May 26, 2012 or November 26, 2011. The following table details the total revenue and cost deferred for each period presented: The following table details the total revenue and cost deferred for each period presented: Quarter Ended Six Months Ended May 26, 2012 May 28, 2011 May 26, 2012 May 28, 2011 Revenue deferred $
